DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply and amendments have ameliorated previous rejections under 35 USC § 112(a) and (b).
Specification
	The specification remains objected to for failing to adhere to the requirements of the sequence rules, see paragraph [0015] in instant published disclosure, USPgPub 2021/0052718, for reasons of record. 
	On page 2 of applicant’s reply, marked-up and clean versions of substitute specifications are listed as enclosures accompanying the reply. However, none of the instant specifications listed as attachments are visible in the file.
	Applicant must append SEQ ID NOs. to all mentions of specific sequences comprising four or more amino acids and ten or more nucleic acids in the specification. When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either on the drawing itself or in the Brief Description of the Drawings. Applicant is required to append a SEQ ID NO. to any sequence applicable to the rule. See 37 CFR § 1.821 (a)-(d) and MPEP § 2422. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 4 and 6 depend on canceled claims 3 and 5, respectively, and are therefore, incomplete, see MPEP § 608.01(n) V. Claims 4 and 6 are indefinite because it cannot be determined which limitations are intended to be encompassed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (USPgPub 2017/0298101) and Galarza et al. (USPgPub 2011/0097358). Both references cited previously.
Kwong et al. teach an RSV vaccine comprising a modified F protein that is predominantly stabilized in a pre-fusion conformation on the surface of a virus-like particle (VLP), see claims 1, 5, 14, 20, 21, and paragraphs [0106, 0107, 0125, 0157, 0161, 0265, and 0360]. Paragraphs [0011 and 0027-0031] of Kwong et al. states that the F protein comprises S155C and S290C substitutions. In paragraphs [0217 and 0398] and Table 6, Kwong et al. states 
While Kwong et al. teach insect cells to generate the RSV pre-fusion F proteins in paragraph [0279], Kwong et al. do not teach the RSV VLP comprising an influenza M1 protein or co-infecting the insect cells with baculovirus expressing influenza M1 and RSV pre-fusion F proteins and purifying chimeric VLPs from the supernatant, as required by instant claim 6.
Galarza et al. teach chimeric VLPs comprising an influenza M1 and RSV F proteins, co- infecting the insect cells with baculovirus expressing influenza M1 and RSV pre-fusion F 
One of ordinary skill in the art prior to the effective filing date would have been motivated to have combined the influenza M1 of Galarza et al. as a component of the VLP of Kwong et al. to generate an immune response against influenza and RSV, see paragraphs [0012 and 0052] of Galarza et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for incorporating the influenza M1 of Galarza et al. as a component of the VLP of Kwong et al. because Galarza et al. teach that the RSV F protein portion of the VLP comprises modification inhibiting Fl and F2 cleavage, see claims 6-8, and the RSV F protein of Kwong et al. is stabilized in a pre-fusion conformation by modification of the F1 domain, see paragraphs [0194, 0213 and 0227-0237] and Table 5.
Claims 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. and Galarza et al. supra, as applied to claims 1, 2, 4, 6 and 21-24 above, and further in view of Pushko et al. (USPgPub 2010/0239617).
See the teachings of Kwong et al. and Galarza et al. above. While Kwong et al. teach mutations to the furin cleavage sites including S155C, S290C, S190F, V207L, and a deletion comprising residues 138-147, as required by instant claims 29, 31, and 32, see [0011, 0027-0031, 0135, 0181, 0217, 0398, 0414], Table 6, and Table 18, neither Kwong et al. nor Galarza et al. teach or suggest a furin cleavage site mutations comprising R133Q, R135Q, and R136Q, as required by instant claim 28.
However, Pushko et al. do, see paragraph [0196].
One of ordinary skill in the art prior to the effective filing date would have been motivated to have incorporated the furin cleavage site mutations comprising R133Q, R135Q, and .
Response to Arguments
Applicant states that instant claim 1 has been amended to incorporate the embodiments of at least claim 5 and requests withdrawal of the rejection.
Applicant’s arguments and a review of the instant amendments to claim 1 have been fully considered, but are found unpersuasive since the limitations incorporated into claim 1 are taught by Kwong et al. and Galarza et al. 
Applicant points to Exhibit A as accompanying the response. 
However, no Exhibit A is present in the file. 
Applicant states that Exhibit A shows that constructs F12d-demTM and F1d-dcmTM, discussed in Exhibit A and depicted in instant Figures 10A and 11A to 11E, incorporating point mutations S155C, S290C, S190F, and V207L, at least one mutation in furin cleavage site 1 and 2, and a deletion of 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 of amino acid residues 138-147, demonstrate enhanced antigenicity of neutralizing epitopes in sites Ø and II specific antibodies compared with F-TM wildtype (Galarza et al.) and F-dcmTM (Kwong et al.). 
Mehl/Biophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999).  That is, it need not have been appreciated or recognized that the prior art reference inherently discloses the same invention for the reference to be anticipatory.  See Mehl/Biophile Int’l Corp. v. Milgraum 192 F.3d 1362, 1365 (Fed. Cir. 1999); Atlas Power Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999). While Kwong et al. do not recognize enhanced antigenicity of neutralizing epitopes in sites Ø and II specific antibodies, function is inseparable from structure. Kwong et al. teach all of the the requisite RSV F stabilized in a pre-fusion conformation structures required by instant claim 1. Enhanced antigenicity of neutralizing epitopes in sites Ø and II specific antibodies would have been an inherent feature to the RSV vaccine of Kwong et al. comprising a modified F protein comprising the requisite mutations predominantly stabilized in a pre-fusion conformation on the surface of a virus-like particle.

Applicant’s arguments have been fully considered. However, since Exhibit A is not supplied, the results therein cannot be evaluated to determine a surprising result. 
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Zimmer et al. (Journal of Biological Chemistry. 2001; 276 (34): 31642-31650) teach R106K and R109K residue substitutions in the furin cleavage site, see the second column on page 31646. Zimmer et al. also teach R108N substitution on page 31646, but no substitution from arginine (R) to lysine (K) at this residue. 
The prior art does not teach or suggest a furing cleavage site 2 comprising furin cleavage site residue substitutions R106K, R108K, and R109K, as required. Instant claim 30 is free of the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648